Citation Nr: 1047729	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1, 1964 
to July 10, 1964 and on active duty from June 1968 to December 
1969.   

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran limited the issues on appeal to service connection 
for bilateral hearing loss in his September 2006 notice of 
disagreement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has competently, and credibly described exposure to 
acoustic trauma during service, and he contends that his current 
hearing loss is due to this trauma.  VA audiological evaluations 
in November and December 2005 show a diagnosis of a mild 
sensorineural hearing loss in the right ear and a severe mixed 
hearing loss in the left ear.  Although the Veteran also 
acknowledged a 7 to 8 years post service history of occupational 
noise exposure (with hearing protection), and there were no 
complaints or findings concerning hearing loss during service, 
this is sufficient to trigger the need for a VA examination and 
opinion concerning the etiology of the Veteran's current 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran identify when and 
where he was first treated for hearing loss 
after service, and with any necessary 
authorization from him, attempt to obtain 
copies of pertinent treatment records 
identified.  In any event, copies of the 
results of audiometric evaluations at VA 
Mountain Home, Tennessee on December 29, 
2005 and March 1, 2006, should be 
associated with the claims file.    

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any current hearing loss.  The claims 
folder should be made available to the 
examiner for review before the examination.  
The history of any in-service and post 
service noise exposure, should be recorded, 
and an opinion provided as to whether it is 
at least as likely as not (50 percent 
probability) that the current hearing loss 
is related to active service.  The 
reasoning for any opinion expressed with 
specific reference to any clinical data 
which supports it should be provided, and 
the significance, if any, of the audiometer 
results recorded on the Veteran's October 
1969 service separation examination 
explained.  

3.  If the benefit sought on appeal remains 
denied the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


